Case 2:20-cv-16603-SDW-LDW Document 1 Filed 11/19/20 Page 1 of 5 PageID: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 SHELBY N. JOHNSON,                                Docket No.: 2:20-cv-16603

                       Plaintiff,                                    Civil Action

                                                   Document electronically filed
                -against-
                                                   NOTICE AND PETITION OF
                                                   REMOVAL
 THOMAS J. DUDEK-KUSHNIK, FED EX
 GROUND, INC., CUNEX, INC., MOE DOE,
 LARRY DOE, CURLY DOE AND/OR
 THREE STOOGES CORPORATION
 (fictitious names for the persons, partnerships
 and/or corporations intended),

                       Defendants.


TO:    United States District Court
       District of New Jersey
       50 Walnut Street
       Newark, New Jersey 07101

       Defendants, JOSHUA THOMAS DUDEK-KUSHNICK i/p/a THOMAS J. DUDEK-

KUSHNIK, FEDEX GROUND PACKAGE SYSTEM, INC., i/p/a FED EX GROUND INC., and

CUNEX, INC. (hereinafter collectively referred to as “Defendants”), hereby remove this action

from the Superior Court of the State of New Jersey, County of Union, to the United States District

Court for the District of New Jersey in accordance with 28 U.S.C. §1446. In support of this Notice

of Removal, Defendants state as follow:
Case 2:20-cv-16603-SDW-LDW Document 1 Filed 11/19/20 Page 2 of 5 PageID: 2




                                   STATE COURT ACTION

        1.     A civil action has been instituted against Defendants in the above-entitled action in

the Superior Court of the State of New Jersey, Union County, entitled Shelby N. Johnson v. Thomas

J. Dudek-Kushnik, Fed Ex Ground, Inc., Cunex, Inc., Moe Doe, Larry Doe, Curly Doe and/or

Three Stooges Corporation (fictitious named for the persons, partnerships and/or corporations

intended), under bearing the Docket No.: UNN-L-3432-20, which was filed in said Court on

October 16, 2020. See a copy of Plaintiff’s Complaint, dated October 15, 2020, annexed hereto as

Exhibit “A”.

        2.     On October 22, 2020, a copy of the Plaintiff’s Complaint was served upon

Defendant, Joshua Thomas Dudek-Kushnick. See a copy of the Affidavits of Service for

Defendants annexed hereto as Exhibit “B”; see also Exhibit “A”.

        3.     On October 22, 2020, a copy of the Plaintiff’s Complaint was served upon

Defendant, Cunex, Inc. See Exhibit “A”; see also Exhibit “B”.

        4.     Upon information and belief, a copy of the Plaintiff’s Complaint was served upon

Defendant, FedEx Ground Package, System, Inc, on or about October 26, 2020. See Exhibit “A”.

No proof of service was provided for service upon FedEx Ground Package System, Inc. at this

time.

        5.     Plaintiff commenced this action against the Defendants as a result of an alleged

motor vehicle accident that occurred on December 17, 2019 while traveling Eastbound on Regina

Avenue, in the City of Rahway, County of Union, New Jersey. See Exhibit “A”.

        6.     Additionally, Plaintiff’s Complaint alleges negligence, carelessness, and

recklessness on the part of the Defendants. See Exhibit “A”.
Case 2:20-cv-16603-SDW-LDW Document 1 Filed 11/19/20 Page 3 of 5 PageID: 3




        7.     Defendants are requesting to remove this action from the Superior Court of New

Jersey, County of Union to this Court on the basis of Diversity Jurisdiction, 28 U.S.C. §1332, and

which may be removed to this Court by Defendants pursuant to the provisions of 28 U.S.C. §1441.

        8.     This Notice of Removal is timely filed in that it is filed “within 30 days after the

receipt by the defendant[s], through service or otherwise, of a copy of the initial pleading setting

forth the claim for relief upon which…” this action is based. 28 U.S.C. §1446(b).

                                DIVERSITY OF CITIZENSHIP

        9.     Upon information and belief, Plaintiff, Shelby N. Johnson, is domiciled in the State

of New Jersey and resides at 338 Regina Avenue, in the City of Rahway, County of Union, New

Jersey. See Exhibit “A”.

        10.    Defendant, FedEx Ground Package System, Inc., is a corporation incorporated in

the State of Delaware.

        11.    Defendant, FedEx Ground Package System, Inc.’s principle place of business is

located at 1000 FedEx Drive, Moon Township, Pennsylvania.

        12.    Defendant, Cunex, Inc.’s principle place of business is located at 87 Hyacinth Road,

Levittown, New York.

        13.    Defendant, Joshua Thomas Dudek-Kushnick, is domiciled in the State of New

York.

        14.    Complete Diversity of Citizenship exists in this case because, for the purposes of

diversity, Plaintiff is a citizen of New Jersey, FedEx Ground Package System, Inc. is a citizen of

Delaware and Pennsylvania, and both Cunex, Inc. and Joshua Thomas Dudek-Kushnick are

citizens of New York. See 28 U.S.C. §1332(c).
Case 2:20-cv-16603-SDW-LDW Document 1 Filed 11/19/20 Page 4 of 5 PageID: 4




                                AMOUNT IN CONTROVERSY

       15.     Plaintiff’s Complaint alleges that she is entitled to recover monetary damages from

Defendants and that Plaintiff demands judgment against Defendants for damages plus interests

and costs of suit. See Exhibit “A”.

       16.     Specifically, the Complaint alleges that Plaintiff “sustained severe and permanent

personal injuries including but not limited to: a right sided disc herniation at L5-S1 that impinges

upon the anterior thecal sac and right nerve roots within the spinal canal; a left disc herniation

effacing the anterior thecal sac at C5-6 impinging upon the cervical spinal cord itself and left nerve

roots; a tear of the supraspinatus tendon; and left C5-C6 and right L4-L5 radiculopathy; has been

and will be caused great pain and suffering; has been and will be caused to expend large sums of

money in an effort to cure herself of her injuries; has been and will be deprived of attending her

usual activities and other great damages.” See Exhibit “A”.

       17.     While Plaintiff has not yet alleged damages in excess of $75,000, she may, which

would give this Court jurisdiction pursuant to 28 U.S.C. §1446(c)(2)(A)(ii). See generally, 28

U.S.C. §1332(a).

       18.     As required by 28 U.S.C. §1446(a), a true and correct copy of all process served

upon the Defendant, and within Defendants’ position, in this action are attached. See Exhibit “B”.

       19.     Written notice of the filing of this Notice of Removal and Petition will be

electronically filed with the Clerk for the New Jersey Superior Court, County of Union and served

on all parties pursuant to 28 U.S.C. §1446(d). See a copy of said written Notice of Removal

annexed hereto as Exhibit “C”. Moreover, a list of all counsel of record, including their contact

information, and the parties represented by counsel are identified within the written Notice of

Removal. See Exhibit “C”.
Case 2:20-cv-16603-SDW-LDW Document 1 Filed 11/19/20 Page 5 of 5 PageID: 5




         20.   Defendants notice the removal of this action on the grounds that it is between the

citizens of different states and allegedly involves a claim in excess of $75,000.00, exclusive of

interest and costs; and is thereby removable under 28 U.S.C. §1441, et seq.

         WHEREFORE, Defendants, JOSHUA THOMAS DUDEK-KUSHNICK i/p/a THOMAS

J. DUDEK-KUSHNIK, FEDEX GROUND PACKAGE SYSTEM, INC., i/p/a FED EX

GROUND INC., and CUNEX, INC., respectfully request that the action pending against them in

the Superior Court of the State of New Jersey, County of Union be removed therefrom to this

Court.

Dated: November 19, 2020                            Respectfully Submitted,
                                                    CALLAHAN & FUSCO, LLC



                                                    MATTHEW B. SICHERI, ESQ.
                                                    103 Eisenhower Parkway, Suite 400
                                                    Roseland, New Jersey 07068
                                                    Attorneys for Defendants,
                                                    JOSHUA THOMAS DUDEK-KUSHNICK
                                                    i/p/a THOMAS J. DUDEK-KUSHNIK,
                                                    FEDEX GROUND PACKAGE SYSTEM,
                                                    INC., i/p/a FED EX GROUND INC., and
                                                    CUNEX, INC.
                                                    Phone: (877) 618-9770
                                                    Fax: (973) 618-9772
                                                    E-Mail: msicheri@callahanfusco.com


TO:      Christopher L. Musamanno, Esq.
         EINHORN, BARBARITO, FROST & FOTWINICK
         165 E. Main Street
         P.O. Box 3010
         Denville, New Jersey 07834-3010
         cmusmanno@einhornlawyers.com
